Title: To George Washington from Alexander McDougall, 5 October 1783
From: McDougall, Alexander
To: Washington, George


                        
                            Sir
                            Highlands 5th October 1783.
                        
                        It is with extreme Reluctance, I trouble your Excellency with the Subject of this Address: But I am
                            constrained to it, from a Sense of duty and Justice. I am Sole and surviving Executor, to two estates in the City of
                            Newyork, one of them has suffered by my not going in, to dispose of
                            an house, while Money was plenty, and before so many houses were sold belonging to Persons, who
                            intend leaving the State: And the Heirs are suffering, if not in distress for want of the
                            Money, which might arise from the Legacies left. I was deterred from availing myself of that favorable opportunity, to
                            make Sale of the house, in hopes, the British would long ere this have left the City, and to avoid setting a bad example. But their Stay has been lengthend
                            out, far beyond, my expectation. And it is not easy even now to fix,
                            on a near Period, when they will evacuate the City. I therefore beg your Excellencys permission, to go in to attend to
                            that Concern. I am with great Truth and Respect Your Excellencys most obedient and most humble Servant
                        
                            Alexr M’Dougall
                        
                    